                                    UNITED STATES DISTRICT COURT
                                                                                                       I '
                                             WESTERN DISTRICT OF TEXAS
                                                      EL PASO DIVISION                                    (   )
                                                                                                       c-
UNITED STATES OF AMERICA

           V.
                                                                        Case Number: EP: 18-CR-Q3DBçI)
                                                                        USM Number: 57648-177
JAMES ALGER
TN: JAMES MICHAEL ALGER

         Defendant.

                                            JUDGMENT IN A CRIMINAL CASE
                                     (For Offenses Committed On or After November 1, 1987)

         The defendant, JAMES ALGER, TN: JAMES MICHAEL ALGER was represented by James                     0. Darne1I
         On motion of the Government, the Court has dismissed the Indictment.

       The defendant pled guilty to the Superseding Indictment on April 2, 2019. Accordingly, the defendant is
adjudged guilty of such Count(s), involving the following offense(s):

Title & Section / Nature of Offense                                           Offense Ended                   Count
18 U.S.C.1343   Wire Fraud                                                     September 5,2018               is
18   U.S.C.1028(a)(l) Aggravated Identity Theft                               September 5, 2018               2s
18 U.S.C. 226 1A(2)(B)      Cyberstalking                                     June 30, 2018                   3s
18 U.S.C. 875(d)      Interstate Communications with Intent to Extort         June 30, 2018                   4s

      As pronounced on December 6, 2019, the defendant is sentenced as provided in pages 2 through 7 of this
Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

        It is further ordered that the defendant shall notif, the United States Attorney for this district within 30 days of
any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by
this Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the Court and United States Attorney
of any material change in the defendant's economic circumstances.

         Signed this 6th day of December, 2019.




                                                                           DAVID BRIONES
                                                                    Senior United States District Judge
A0 245B (Rev. TXW 09/19) Judgment in a Criminal Case                                                            Judgment -- Page 2 of 7

DEFENDANT:                     JAMES ALGER, TN: JAMES MICHAEL ALGER
CASE NUMBER:                   EP: 1 8-CR-02803-JDB(1)


                                                       IMPRISONMENT

         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a term of
twenty-four (24) months as to each of Counts One, Three, and Four to be served concurrently. Two years as to Count Two
to be served consecutively to Counts One, Three, and Four.

         The Court makes the following recommendations to the Bureau of Prisons:

          That the defendant serve this sentence at F.M.C. Devens, Massachusetts, or in the alternative, F.C.J. Otisville
(Satellite Prison Camp) New York. That the defendant be incarcerated in a federal facility to accommodate defendant's
continued treatment.

        The defendant shall surrender for service of sentence on or before 2:00 PM on February 7, 2020 at the institution
designated by the Bureau of Prisons.




                                                             RETURN

         I   have executed this Judgment as follows:




         Defendant delivered on                         to
                                                                        ,   with a cethfied copy of this Judgment.


                                                                                United States Marshal

                                                                        By
                                                                               Deputy Marshal
AO 245B (Rev. TXW 09/19) Judgment in a Criminal Case
                                                                                                        Judgment -- Page   3   of 7

DEFENDANT:                   JAMES ALGER, TN: JAMES MICHAEL ALGER
CASE NUMBER:                 EP:18-CR-02803-DB(1)

                                                        SUPERVISED RELEASE

       Upon release from imprisonment, the defendant shall be on supervised release for a term of three years as to each
of Counts One, Three, and Four to be served concurrently, and one year as to Count Two to be served concurrently with
Counts One, Three, and Four.

        While on supervised release, the defendant shall comply with the mandatory, standard and if applicable, the
special and/or additional conditions on the attached pages that have been adopted by this Court.

                                                       MANDATORY CONDITIONS

1.    The defendant shall not commit another federal, state or local crime during the term of supervision.
2.    The defendant shall not unlawfully possess a controlled substance.
3.    The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug
      test within 15 days of release on probation or supervised release and at least two periodic drug tests thereafter (as
      determined by the court), but the condition stated in this paragraph may be ameliorated or suspended by the court if
      the defendant's presentence report or other reliable sentencing information indicates low risk of future substance
      abuse by the defendant.
4.    The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of
      such a sample is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C.
      § 14135a).
5.   If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification
     Act (34 U.S.C. § 20901, et. seq.) as instructed by the probation officer, the Bureau of Prisons, or any state sex
     offender registration agency in which the defendant resides, works, is a student, or was convicted of a qualifying
     offense.
6.   If convicted of a domestic violence crime as defined in 18 U.S.C. § 3561 (1,), the defendant shall participate in an
     approved program for domestic violence.
7.   If this judgment imposes a fine or restitution, it is a condition of supervision that the defendant pay in accordance
     with the Schedule of Payments sheet of this judgment.
8.   The defendant shall pay the assessment imposed in accordance with 18 U.S.C. 3013.
                                                                                        §
9.   The defendant shall notify the court of any material change in defendant's economic circumstances that might affect
     the defendant's ability to pay restitution, fines, or special assessments.
 AO 245B (Rev. TXW 09/19) Judgment in a Criminal Case                                                                 Judgment -- Page 4 of 7

 DEFENDANT:                   JAMES ALGER, TN: JAMES MICHAEL ALGER
 CASE NUMBER:                 EP:18-CR-02803-DB(1)

                                        STANDARD CONDITIONS OF SUPERVISED RELEASE

 1.    The defendant shall report to the probation office in the federal judicial district where he or she is authorized to reside within 72
       hours of release from imprisonment, inless the probation officer instructs the defendant to report to a different probation office
       or within a different time frame.
 2.    After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
       about how and when to report to the probation officer, and the defendant shall report to the probation officer as instructed.
 3.    The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without first getting
       permission from the court or the probation officer.
4.     The defendant shall answer truthfully the questions asked by the probation officer.
 5.    The defendant shall live at a place approved by the probation officer. If the defendant plans to change where he or she lives or
       anything about his or her living arrangements (such as the people the defendant lives with), the defendant shall notify the
       probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant shall notify the probation officer within 72 hours of becoming aware of a change or
       expected change.
6.     The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and the
       defendant shall permit the probation officer to take any items prohibited by the conditions of the defendant's supervision that
       are observed in plain view.
7.     The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
       excuses the defendant from doing so. If the defendant does not have full-time employment, he or she shall try to find full-time
       employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
       defendant works or anything about his or her work (such as the position or job responsibilities), the defendant shall notify the
       probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
       due to unanticipated circumstances, the defendant shall notify the probation officer within 72 hours of becoming aware of a
       change or expected change.
8.     The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity. If the
       defendant knows someone has been convicted of a felony, the defendant shall not knowingly communicate or interact with that
       person without first getting the permission of the probation officer.
9.    If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation officer within 72
      hours.
10.   The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
      anything that was designed, or was modified, for the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human source or
      informant without first getting the permission of the court.
12.   If the probation officer determines that the defendant poses a risk to another person (including an organization), the probation
      officer may require the defendant to notify the person about the risk and the defendant shall comply with that instruction. The
      probation officer may contact the person and confirm that the defendant has notified the person about the risk.
13.   The defendant shall follow the instructions of the probation officer related to the conditions of supervision.
14.   If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pay such penalties
      in accordance with the Schedule of Payments sheet of the judgment.
15.   If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is the condition of
      supervision that the defendant shall provide the probation officer access to any requested financial information.
16.   If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
      supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the approval of
      the probation officer, unless the defendant is in compliance with the payment schedule.


U.S. Probation Office Use OnLy

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand additional information regarding these conditions is available at the
www.uscourts.gov.

Defendant's Signature                                                                               Date
AO 245B (Rev. TXW 09/19) Judgment in a Criminal Case                                                      Judgment -- Page 5 of 7

DEFENDANT:                   JAMES ALGER, TN: JAMES MICHAEL ALGER
CASE NUMBER:                 EP: 1 8-CR-02803-DB(1)


                                     SPECIAL CONDITIONS OF SUPERVISED RELEASE


         The defendant shall participate in a mental health treatment program and follow the rules and regulations of that
         program. The probation officer, in consultation with the treatment provider, shall supervise participation in the
         program (provider, location, modality, duration, intensity, etc.). The defendant shall pay the costs of such
         treatment if financially able.

         The defendant shall not view or possess any "visual depiction" (as defined in 18 U.S.C. §2256), including any
         photograph, film, video, picture, or computer or computer-generated image or picture, whether made or produced
         by electronic, mechanical, or other means, of "sexually explicit conduct" (as defined in 18 U.S.C.
                                                                                                                § 2256).
         The defendant shall participate in a sex offense-specific treatment program and submit to periodic polygraph
         testing at the discretion of the probation officer as a means to ensure compliance with the requirements of
         supervision or the treatment program. The defendant shall follow the rules and regulations of the program. The
         probation officer will supervise the defendant's participation in the program (provider, location, modality,
         duration, intensity, ete). The defendant shall pay the costs of the program if financially able..

         The defendant shall illow the probation officer to install computer monitoring software on any computer (as
         defined in 18 U.S.C. § 1030(e)(1)) the defendant uses.

         To ensure compliance with the computer monitoring condition, the defendant shall allow the probation officer
         to conduct initial and periodic unannounced searches of any computers (as defined in 18 U.S.C.
                                                                                                                §
          1030(e)(1)) subject to computer monitoring. These searches shall be conducted for the purposes of
         determining whether the computer contains any prohibited data prior to installation of the monitoring software;
         to determine whether the monitoring software is functioning effectively after its installation; and to
         determine whether there have been attempts to circumvent the monitoring software after its installation. The
         defendant shall warn any other people who use these computers that the computers may be subject to searches
         pursuant to this condition.

         The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers (as defined in
         18 U.S .C. § 1 030(e)( 1)), other electronic communications or data storage devices or media, or office, to a search
         conducted by a United States probation officer. Failure to submit to a search may be grounds for revocation
         of release. The defendant shall warn any other occupants that the premises may be subject to searches pursuant
         to this condition. The probation officer may conduct a search under this condition only when reasonable suspicion
         exists that the defendant has violated a condition of supervision and that the areas to be searched contain
         evidence of this violation. Any search shall be conducted at a reasonable time and in a reasonable manner.
AO 245B (Rev. TXW 09/19) Judgment in a Criminal Case                            Judgment -- Page 6 of 7

DEFENDANT:                   JAMES ALc3ER, TN: JAMES MICHAEL ALGER
CASE NUMBER:                 EP:18-CR-02803-DB(1)

                                  ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

NOT APPLICABLE.
AO 2458 (Rev. TXW 09/19) Judgment in a Criminal Case                                                                                                                  Judgment -- Page 7 of 7


DEFENDANT:                             JAMES ALGER, TN: JAMES MICHAEL ALGER
CASE NUMBER:                           EP: 18-CR-02803-DB(l)

                                                   CRIMINAL MONETARY PENALTIES/ SCHEDULE

        The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of
payments set forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment
of criminal monetary penalties is due during the period of imprisonment. Criminal Monetary Penalties, except those
payments made through Federal Bureau of Prisons' Inmate Financial Responsibility Program shall be paid through the
Clerk, United States District Court, 525 Magoffin Avenue, Room 105, El Paso, Texas 79901.
        The defendant shall receive credit for all payments previously made toward any criminal monetary penalties
imposed.
                               Assessment                     Restitution                                             AV AA Assessment*                        JVTA Assessment**

  TOTALS:                             $400.00                              $.00                    $.00                                          $.00                                      $.00

                                                                                  Special Assessment

            It is ordered that the defendant shall pay to the United States a special assessment of $400.00.




            The fine is waived because of the defendant's inability to pay.




           If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the priority order or percentage
payment column above. However, pursuant to 18 U.S. C. § 3664(i), all non-federal victims must be paid before the United States is paid.

            If the fine is not paid, the court may sentence the defendant to any sentence which might have been originally imposed. See 18 U.S.C. §3614.

           The defendant shall pay interest on any fme or restitution of more than $2,500.00, unless the fine or restitution is paid in full before the fifteenth day after the date of the
judgment, pursuant to 18 U.S. C. §3612(f). All payment options may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).

           Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5) fine principal, (6) fine interest, (7)
community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution and court costs.

             Findings for the total amount of losses are required under Chapters 109A, 110, 1l0A, and 113A of Title 18 for offenses committed on or after September 13, 1994, but before
April 23, 1996.

             • Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.

       •• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
